Citation Nr: 1028420	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  05-17 375	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than September 7, 2004, 
for service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to December 
1982.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 RO rating decision that, in 
pertinent part, granted service connection and a 10 percent 
rating for tinnitus, effective September 7, 2004.  By this 
decision, the RO, in pertinent part, also denied service 
connection for a left knee disability (osteoarthritis).  The 
Veteran provided testimony at personal hearing at the RO in June 
2006.  In August 2007, he testified at a Board videoconference 
hearing.  

In January 2008, the Board, in pertinent part, remanded the 
issues of entitlement to service connection for a left knee 
disability and entitlement to an effective date earlier than 
September 7, 2004, for service connection for tinnitus, for 
further development.  

A May 2010 RO decision granted service connection and a 10 
percent rating for osteoarthritis of the left knee, effective 
September 19, 2003.  Therefore, that issue is no longer on 
appeal.  


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of this appeal is requested.  



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the Veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.  In the present case, the 
Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Thus, the Board does not have jurisdiction to review the appeal 
and it is dismissed.


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


